               Case 19-11095-CSS              Doc 547-1        Filed 07/29/21        Page 1 of 2




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

                                                      )
In re:                                                )    Chapter 11
                                                      )
JRV Group USA L.P., a Delaware limited                )    Case No.: 19-11095 (CSS)
partnership, 1                                        )
                   Debtor.                            )    Related Docket Nos.: 545, ___
                                                      )

             ORDER GRANTING MOTION OF THE LIQUIDATION
     TRUSTEE FOR ORDER UNDER BANKRUPTCY CODE SECTION 105(a) AND
    BANKRUPTCY RULE 9006 EXTENDING THE CLAIMS OBJECTION DEADLINE

         Upon the motion (the “Motion”) 2 of the Liquidation Trustee for entry of an order under

Bankruptcy Code section 105(a) and Bankruptcy Rule 9006 extending the Claim Objection

Deadline; and the Court having determined that the relief requested in the Motion is in the best

interests of these bankruptcy estates, the Liquidation Trust, creditors, and other parties in

interest; and it appearing that proper and adequate notice of the Motion has been given under the

circumstances and that no other or further notice is necessary; and upon the record herein; and

after due deliberation thereon; and good and sufficient cause appearing therefor, it is hereby

                 ORDERED, ADJUDGED AND DECREED THAT:




1
         The Debtor’s last four digits of its taxpayer identification number are (5218). The service address for the
         above-captioned Debtor is c/o JRV RC Trust Co. LLC, 555 5th Ave., FL 14, New York, NY 10017.
2
         Unless otherwise defined herein, capitalized terms used herein shall have the meanings ascribed to them in
         the Motion.
            Case 19-11095-CSS         Doc 547-1     Filed 07/29/21     Page 2 of 2




       1.     The Motion is GRANTED.

       2.     The Claims Objection Deadline is extended for the Liquidation Trustee and any

other party in interest through and including November 15, 2021.

       3.     Entry of this Order is without prejudice to the rights of the Liquidation Trustee to

seek further extensions of the Claims Objection Deadline.




                                               2
